Doerfler, J.
A careful examination of the evidence submitted in the case leaves with us a strong conviction that the defendant at no time consented to the illicit relations above referred to. The defendant, while she did not possess a spotless character, was far from being a prostitute. She was a hard-working and industrious woman, who worked at her trade for eight hours and over every working day of the week excepting Saturdays. She enjoyed a good reputation with her employer and with her landlord. Nothing derogatory to her character was adduced in the evidence with the exception that it appears that several years prior to the trial she had been arrested for disorderly conduct and fined $10 and costs. This is far from establishing for her *143the character of thát of a common prostitute, and no one would voluntarily submit to such treatment as the evidence shows the defendant was submitted to unless she had sunk to the level of a common prostitute. She was not picked up on the street or in a house of ill-fame or in a place of questionable character, but from her home. She was called to the automobile by Struck, whom she had met on a prior occasion, but with whom she had had no illicit or immoral relations. She was induced to take this trip by Struck upon the pretext that he was taking his male companions to the fair grounds, where one of them had some race horses in training. The hour of the night was not unseasonable, and from all the surrounding facts and circumstances it cannot be inferred that she had any notion whatsoever of entering into immoral relations with either Struck or any of his companions. Struck did not testify that before the trip he had heard her reputation spoken of as being questionable, and his testimony upon the stand where he stated that immediately upon inviting her for the trip he said to her that he would make it all right with her, meaning, as he stated, that they would pay for whatever they got, is highly incredible and improbable. This can also be said with reference to evidence given by Nusslock and Mueller to the effect that while proceeding to the park they discussed the question of consideration for the proposed illegal acts.
One thing stands as an admitted fact in this case, which is undisputed, and which stamps the testimony of Struck, Nusslock, and Dougherty, where they assert that prior arrangements had been made for the intercourse for money consideration, highly improbable and incredible, and that is that the defendant at the time was having her regular monthly period. Characters like the male members of the party involved in this unsavory expedition that would take advantage of a woman under such circumstances are not worthy of much credence. If there is a time in a woman’s life when sexual relations are repulsive it is during such a *144period. It is therefore rational h> assume that the defendant resisted with all her might and main. She screamed at the top of her voice, so that her outcry could be heard by a West Allis patrolman a distance of over a block and a half away. This is a corroboration on which the learned district attorney places little reliance, and yet the patrolman testified upon the subject and said that he made every effort to ascertain the source from whence the cry emanated but was unsuccessful. Her further outcries were muffled by the application of a gag.
This is not a case where it is claimed that a female was forced into submission by the efforts of a single male; on the contrary, the force of all of them was exerted in order to subdue the one assaulted. The State Fair grounds are located near the northwest limits of the city of West Allis. The grounds are inhabited only by the keeper and by those ■•who are there necessarily in attendance on whatever stock may be then there kept. The assaults took place at the north end of the grounds, a considerable distance from any human habitation.
It is rather strikingly significant that all of these male assailants testified that the subject of pay was discussed during the entire period from the time that they left defendant’s home up to the time that they arrived at the saloon, but that no money consideration passed, according to their testimony, excepting the $2 which Purcell claimed he paid her as they were passing out of the saloon. Purcell claims that his object in visiting the saloon was to borrow sufficient money so that he could square himself with the defendant, and that, having obtained the money, he paid the $2 as above stated. In his testimony he referred to the saloon-keeper as being present in the court room and as being able to testify to his borrowing the money and to his passing the $2 over to the defendant, but the saloon-keeper was not called upon the stand and did not testify upon the subject. Defendant testified that money was offered her at the fair grounds but *145that she refused it, and that no money was offered or paid to her while at the saloon.
Before entering the saloon with Struck defendant implored him to order a cab for her. This was admitted by Struck. She also offered to go to a near-by garage to telephone for a cab, because she claimed that her condition and her appearance were such as to make her an unfit passenger upon a street car. She desisted from doing this upon the promise of Struck to take her home. When they left the saloon, instead of traveling east on Greenfield avenue they turned towards the west. It is true that one of the police officers testified that between Forty-eighth and Fifty-first avenues the street was rather rough, but there was no testimony to the effect that it was unfit for travel. There is no evidence in the case that there are no other crossroads leading off from Greenfield avenue to the north connecting with the Blue Mound road, which is an extension of Grand avenue in the city of Milwaukee. Struck testified that on turning west from the saloon he proceeded a distance of but a block or a block and a half. It was definitely established on the trial that the machine was driven as far as Eighty-ninth avenue, a distance, of over a mile west of Seventy-third avenue, where the saloon was located. Struck also admits that the defendant interfered with the ignition in an effort to stop the machine and to induce him to turn about and take the defendant home. Her protests were in vain, and the machine traveled on until it reached a side dirt road leading in a northerly direction from Greenfield avenue. Arriving upon this road the occupants in the rear seat of the automobile were having a secret conference, and in view of this fact and of all the other facts and circumstances in the case the defendant became so fearful that she would either be the subject of continued assaults or of some other atrocious acts that she jumped from the machine while it was in motion- and sought refuge in the home of the aged Mrs. Peterson, who still had her lights burning at that time. The male *146occupants stopped the machine and alighted and pursued her, evidently with the intention of persuading her not to sound the alarm, but before they could succeed in their efforts she had rapped at the door and was admitted into the house. On jumping from the machine she fell with such violence on the street that she dislocated her shoulder. The male companions were not interested to, ascertain whether or not she had been injured; they did not accompany her into the house in order to make explanations or to justify their conduct. They acted in accordance with a guilty conscience and skulked away in the dead of night, leaving this young woman far out in the country among perfect strangers.
In all violent assaults of this nature the immediate report of the occurrence to the authorities or others has an important and significant bearing in establishing the truth of the charge of the assaulted person. She not only explained to Mrs. Peterson and her son the cause of her injury but the abuse to which she was subjected. She was present when the son telephoned to the police authorities of the city of West Allis and made no protest, indicating clearly that she had no fear of any guilt on her part. She repeated the occurrence in detail to the officers at the station and did likewise to the district attorney.
The following excerpt from the testimony reveals the conscience of Struck with respect to the entire transaction. This evidence refers to the time when the defendant jumped from the moving machine:
Q. She jumped out of the machine when it was going? A. When it was going north.
Q. And she rushed towards the house where she saw the light, didn’t she? A. Yes, sir.
Q. Did you follow her? A. We went back after her.
Q. Why didn’t you go^ in that house? A. You never can tell what will happen — they might shoot you or something like that.
Q. What were you afraid of if you were protecting this woman? A. You hear of funny things happening like that, *147you can’t tell they might act like you hear cases where they were shot and all that.
Q. Then you were afraid of being shot? A. Yes.
It would serve no useful purpose to go into the evidence in greater detail. Suffice it to say that there are outstanding facts and circumstances in this case which are undisputed and which speak louder than words or testimony coming from the lips of witnesses, and these strongly corroborate the defendant’s version of what transpired. Assuming that the cry that the police officer heard shortly after the parties arrived at the State Fair Park was one emanating from some other person, it must be admitted that these assailants had the strength and the power to subdue the defendant and to cause her to submit to their desires if that was their object and aim. That force was actually used is demonstrated beyond question. The defendant had discoloration marks on both of her knees and on her hip. Her shoes and stockings were bespattered with mud and discolored from the grass. Her clothing was partially tom and muddy. Her hat was crushed and begrimed with mud. She was an unfit subject to travel in a street car, and she not only endeavored to secure a cab by her own efforts but pleaded with Struck to order one for her. She interfered with the ignition in order to induce the driver of the machine to turn about and head for the city of Milwaukee. She jumped out of a moving automobile at a lonely spot in a country road and appealed to perfect strangers for help and assistance. She related her story to strangers, and consented to bringing matters to the attention of the public authorities, and she made a full and candid statement both before the police officers of the city of West Allis and the district attorney of the county. There is little more, as we see it, that she could have done under the circumstances. Had she participated in this affair voluntarily, we must assume that she realized that she was a participant in crime, and that in itself would have had a tendency to have sealed her lips and have persuaded her from making *148known to the public authorities her own criminal acts. A careful review of the evidence and a painstaking consideration of the same leaves in our mind not only a reasonable doubt of her guilt, but an abiding conviction that her statements are true.
In the brief of the learned district attorney the following passage appears: “Counsel for the plaintiff in error has set forth in his brief in considerable detail, both in his statement of facts and argument, Dorothy Dietrich’s testimony, which if believed would show a most pitiable picture of forcible rape.” We heartily indorse this statement, and we will add that her testimony impresses us as being true. No more serious offense can be committed on a female than that of rape. Murder results in the death of the victim. It ends all suffering, and he is free from future, humiliation, remorse, regret, or reproach. But a female who is the victim of a ravisher is bound to go through life with a stain upon her character, and she is the subject of idle and malicious gossip for the rest of her days, and unthinking mankind points at her the finger of shame and of scorn. No case coming before a court requires a more thorough and conscientious investigation and consideration. To say that we are pained by the meager testimony submitted on this very important case but weakly expresses our convictions. Many important facts and circumstances which should have been elicited upon the direct and cross-examination of the witnesses were left either wholly untouched or but partially inquired into. The exact location of the fair grounds, for instance; the various roads leading from West Allis to Milwaukee which might have been available to Struck; the conversations which took place while driving from the home of the defendant to the fair grounds and from the fair grounds to Eighty-ninth avenue. No medical expert was called who had made an examination of the body of the defendant, although the arrest followed close upon the heels of the entire episode; nor was there a microscopic examination of the defendant’s *149apparel to demonstrate that the blood oozing from her at the time came as the result of her monthly periods. In its importance to the community the offense which the defendant claimed was committed upon her is equaled, if at all, by the crime of murder. We have expressed our approval in the case of Magnuson v. State, reported herewith (ante, p. 122, 203 N. W. 749), of the highly scientific and enlightened experiments resorted to in order to prove the defendant’s guilt in that case. The case last referred to sets a standard which it would be well for all prosecuting attorneys in important criminal cases to emulate.
In Lonergan v. State, 111 Wis. 453, 456, 87 N. W. 455, Justice Winslow in the opinion uses this language:
“Not only has he [the defendant] this right to the solemn judgment of the trial judge, but he has also the right upon writ of error, if the question is properly presented by the record, to demand the deliberate opinion and judgment of this court upon, the question whether his guilt was sufficiently proven.”
Viewing this record carefully, conscientiously, and impartially, we are convinced that it does not justify a conviction, and that it presents beyond controversy not only a reasonable doubt, but a strong, “robust” doubt, stronger than a reasonable doubt, which leads us to the conclusion that the judgment and sentence of the lower court should be reversed and that the defendant should be discharged.
By the Court. — It is so ordered.